DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14, 16-17, and 19-20 are currently pending and have been considered below.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains the form and legal phraseology that is used for patent claims.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Amended claim 1 is objected to because of the following informalities: the recitation at lines 2-3 “an enclosure comprising four side walls, an upper wall, and a lower wall that, collectively, defining a growing space” is grammatically incorrect. Specifically, the word “defining” should be replaced with “define.”  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a humidifier or fog generator (HOF) positioned above and below one or more plant root fix point on the at least one tower port in a vertical direction” as recited in claims 1 and 16 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 and 16-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Independent claims 1 and 16 each recites “a humidifier or fog generator (HOF) positioned above and below one or more plant root fix point on the at least one tower port in a vertical direction” (emphasis added). This claim limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
In the Remarks filed March 2, 2022, Applicant points to the specification at “page 7, last paragraph” for apparently providing support for this claim limitation. Said paragraph is provided below in its entirety: 

    PNG
    media_image1.png
    244
    635
    media_image1.png
    Greyscale

above the plant root point. Nowhere in applicant’s disclosure is there any indication of a HOF positioned both above and below a plant root fix point. 
Claims 1-14, 16-17, and 19-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claims 1 and 16 each recites “a humidifier or fog generator (HOF) positioned above and below one or more plant root fix point on the at least one tower port in a vertical direction” (emphasis added). It is unclear how “a humidifier or fog generator (HOF),” i.e., a single HOF, could be positioned both above and below a plant root fix point. Especially in light of the specification, one of ordinary skill in the art could not be able to reasonably ascertain the metes and bounds of the claimed subject matter. Thus, claims 1-14, 16-17, and 19-20 are rejected under 35 U.S.C. 112(b). For purposes of examination, it is presumed that “above and below” should instead read “above” (see applicant’s remarks filed March 2, 2022 and page 7, last paragraph, of applicant’s specification).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 20180242539 to Bhattacharya et al. (“Bhattacharya”).
Regarding claim 16, Bhattacharya discloses a vertical plant cultivation closed system comprising: an enclosure (20) comprising four side walls, an upper wall, and a lower wall that, collectively, define a growing space (FIG. 1; ¶ [0057]) and a separate environment control unit (50, 60), the environment control unit configured to control light, temperature, and air movement in-the growing space (¶¶ [0055]-[0056]); a sound control unit (76) for creating sound signals for causing sound sources wired to sound control unit to produce sound known to be beneficial to plant growth (¶ [0060]); at least one tower pot (32) within the growing space and fully enclosed by the enclosure (FIG. 1; ¶ [0050]); a humidifier or fog generator (HOF) positioned above and below one or more plant root fix points on the at least one tower pot in a vertical direction, the HOF being arranged to create and provide a nutrient atomized mist (¶¶ [0056]-[0057]); and at least one sound source (76) for introducing sound into the growing space, each sound source wired to the sound control unit (¶ [0060]), wherein the system is arranged to introduce sound into the growing space, the sound known to be beneficial to plant growth (¶ [0060]).
Regarding claim 17, Bhattacharya discloses wherein the sound introduced into the growing space comprises music (¶ [0060]).
Regarding claim 19, Bhattacharya discloses wherein the sound sources are situated on at least one of the four side walls, upper wall, and lower wall (FIG. 1; ¶ [0060]).
Regarding claim 20, Bhattacharya discloses wherein the system is arranged to control the direction of movement of the nutrient atomized mist within the growing space (¶¶ [0056]-[0057]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0120141 to Stolzfus et al. (“Stolzfus”) in view of U.S. Publication No. 2014/0115958 to Helene et al. (“Helene”).
Regarding claim 1, Stolzfus teaches a vertical plant cultivation closed system comprising an enclosure that defines a growing space (FIG. 1; ¶ [0073] teaching greenhouse); at least one tower pot (1) within the growing space and fully enclosed by the enclosure (FIG. 1); and a humidifier or fog generator (HOF) (15, ¶ [0074]) positioned above and below the one or more plant root fix points (50) on the at least one tower pot in a vertical direction (FIGS. 1 and 14), the HOF being arranged to create and provide a nutrient atomized mist (¶ [0074]), wherein the system is arranged to control the direction of movement of the nutrient atomized mist within the growing space (FIG. 1; ¶¶ [0073]-[0074]).
Stolzfus teaches an enclosure but it does not explicitly teach an enclosure comprising four side walls, an upper wall, and a lower wall that collectively define a growing space. Also, 
Helene teaches a vertical plant cultivation closed system, comprising an enclosure (200) comprising four side walls, an upper wall, and a lower wall that collectively define a growing space (FIGS. 1-3); and a separate environment control unit configured to control light, temperature, and air movement in the growing space (¶¶ [0072]-[0073], [0077], [0091]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Stolzfus so that the enclosure includes side walls, an upper wall, and a lower wall, as taught by Helene, in order to protect the plants from the outside environment. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Stolzfus by further including the separate environmental control unit, as taught by Helene, in order to provide a better growing environment for the plants. 
Regarding claim 2, the combination of Stolzfus and Helene teaches every element of claim 1 as discussed above, and Stolzfus teaches the HOF is above the highest one of the plant root fix points in the at least one tower pot at a distance (FIGS. 1 and 14), but it does not explicitly teach the distance is 8-50 centimeters. 
It is well settled, however, that merely changing the size or configuration of a prior art device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular size or configuration was significant (MPEP 2144, citing In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).) In this case, applicant has not shown patentable significance of the claimed distance of 8-50 centimeters. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the 
Regarding claim 4, the combination of Stolzfus and Helene teaches every element of claim 1 as discussed above, and Stolzfus teaches the base of the tower pot is below a lowest one of the plant root fix points (FIGS. 1 and 14), but it does not explicitly teach the distance is 8-30 centimeters. 
It is well settled, however, that merely changing the size or configuration of a prior art device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular size or configuration was significant (MPEP 2144, citing In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).) In this case, applicant has not shown patentable significance of the claimed distance of 8-30 centimeters. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of the Stolzfus and Helene combination and position the base of the tower pot 8-30 centimeters from the lowest plant root fix point, in order to provide an optimal draining of the excess nutrient solution from the tower pot. 
Regarding claim 5, the combination of Stolzfus and Helene teaches wherein the environment control unit is positioned outside the enclosure and connected to one or more light sources and one or more sound sources within the enclosure (Helene at ¶¶ [0072]-[0073]; note: the irrigation, HVAC, and air vents create sound and thus constitute one or more sound sources within the enclosure). 
Regarding claim 6, the combination of Stolzfus and Helene teaches wherein the at least one tower pot comprises any one or more of polyvinyl chloride, polyethylene, polypropylene, or stainless steel (Stolzfus at ¶ [0034]).
Regarding claim 7, the combination of Stolzfus and Helene teaches wherein the one or more plant root fix points are molded from stainless steel, polyvinyl, polyethylene, or polypropylene (Stolzfus at ¶ [0034]).
Regarding claim 8, the combination of Stolzfus and Helene teaches wherein each of the one or more plant root fix points comprises a hole that is circular or polygonal (Stolzfus at ¶ [0053]). The combination is silent on the dimension of the hole and thus it does not explicitly teach the diameter is 30-50 millimeters. 
It is well settled, however, that merely changing the size or configuration of a prior art device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular size or configuration was significant (MPEP 2144, citing In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).) In this case, applicant has not shown patentable significance of the claimed diameter of 30-50 millimeters. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of the Stolzfus and Helene combination and make the diameter of the hole 30-50 millimeters, in order to provide an optimal amount of mist or fog to the plants.
Regarding claim 9, the combination of Stolzfus and Helene teaches each and every element of claim 1 as discussed above, but it is silent on wherein a photosynthetic photon flux density of the at least one flower pot is 100-1000 micromoles per square meter per second. 
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, applicant has not shown patentable significance of the claimed 100-1000 micromoles per square meter per second. It would have been obvious to one of ordinary skill in the art before the 
Regarding claim 10, the combination of Stolzfus and Helene teaches one or more sound sources installed at each of the four side walls, upper wall, and lower wall (Helene at FIGS. 1-3, 9, and 10, ¶¶ [0072]-[0073]; note: the irrigation, HVAC and air vents create sound and thus constitute one or more sound sources).
Regarding claim 11, the combination of Stolzfus and Helene teaches at least one air movement and temperature control unit, wherein the environment control unit controls the air movement and temperature control unit to move temperature-controlled air through the growing space (Helene at ¶¶ [0074], [0091]).
Regarding claim 12, the combination of Stolzfus and Helene teaches each and every element of claim 1 as discussed above, but it does not explicitly teach wherein the environment control unit controls a temperature of the air to between 5-35 degrees Celsius.
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, applicant has not shown patentable significance of the claimed 5-35 degrees Celsius. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of the Stolzfus and Helene combination and make the temperature of the air between 5-35 degrees Celsius, in order to optimize the plant growth.
Regarding claim 13, the combination of Stolzfus and Helene teaches each and every element of claim 1 as discussed above, but it does not explicitly teach wherein the environmental control unit controls the rate of air movement between 0.5 and 3 meters per second.
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, applicant has not shown patentable significance of the claimed 0.5 and 3 meters per second. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of the Stolzfus and Helene combination and make the rate of air movement between 0.5 and 3 meters per second, in order to optimize the plant growth.
Regarding claim 14, the combination of Stolzfus and Helene teaches each and every element of claim 1 as discussed above, and Helene teaches the control unit controls the amount of carbon dioxide in the air (¶ [0088]), but it does not explicitly teach wherein the environment control unit controls a mixture of the air to comprise 500-2000 micromoles of carbon dioxide per mole. 
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, applicant has not shown patentable significance of the claimed 500-2000 micromoles. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of the Stolzfus and Helene combination and make a mixture of the air to comprise 500-2000 micromoles of carbon dioxide per mole, in order to optimize plant growth.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Stolzfus in view of Helene as applied to claim 1 above, in further view of U.S. Patent No. 5,136,804 to Rothem et al. (“Rothem”).
Regarding claim 3, the combination of Stolzfus and Helene teaches each and every element of claim 1 as discussed above, and Stolzfus teaches the HOF generates nutrient atomized mist (¶ [0074]) but it does not explicitly teach wherein the HOF comprises an ultrasonic head. 
Rothem teaches a vertical plant cultivation closed system, including a HOF that comprises an ultrasonic head for generating nutrient atomized mist (Col. 2, lines 35-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of the Stolzfus and Helene combination such that the HOF includes an ultrasonic head, as taught by Rothem, in order to optimize the amount of nutrient solution distributed to the plants.
The combination of Stolzfus, Helene, and Rothem is silent on the frequency of the ultrasonic head and thus does not explicitly teach the ultrasonic head produces a frequencies of 1-7 mega hertz. 
It is well settled, however, that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). In this case, applicant has not shown patentable significance of the claimed 1-7 mega hertz. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of the Stolzfus and Helene combination and make the frequency 1-7 mega hertz, in order to optimize the plant growth.

Response to Arguments
Applicant's arguments filed March 2, 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments are directed to the amended claim limitation “a humidifier or fog generator (HOF) positioned above and below one or more plant root fix point on the at least one tower port in a vertical direction” as recited in independent claims 1 and 16. This claim limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Applicant points to the specification at “page 7, last paragraph” for apparently providing support. This paragraph is provided below in its entirety: 

    PNG
    media_image1.png
    244
    635
    media_image1.png
    Greyscale

Thus, at most, the specification describes a HOF positioned above the plant root point. Nowhere in applicant’s disclosure is there any indication of a HOF positioned both above and below a plant root fix point. 
	Further, the limitation “a humidifier or fog generator (HOF) positioned above and below one or more plant root fix point on the at least one tower port in a vertical direction” does not make sense. How can “a humidifier or fog generator” be positioned  above and below a single point? Especially in light of the specification, one of ordinary skill in the art could not be able to reasonably ascertain the metes and bounds of the claimed subject matter. 
	As discussed above, Bhattacharya discloses each and every element of independent claim 16, and Stolzfus in view of Helene teaches each and every element of independent claim 1. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Stolzfus so that the enclosure includes side walls, an upper wall, and a lower wall, as taught by Helene, in order to protect the plants from the outside environment. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Stolzfus by further including the separate environmental control unit, as taught by Helene, in order to provide a better growing environment for the plants. 




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643